30 A.3d 2 (2011)
302 Conn. 945
STATE of Connecticut
v.
Robert ELECK.
SC 18876
Supreme Court of Connecticut.
Decided October 26, 2011.
William B. Westcott, in support of the petition.
Timothy F. Costello, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 130 Conn.App. 632, 23 A.3d 818, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court did not abuse its discretion in concluding that Facebook messages purportedly sent by a witness were inadmissible because they lacked sufficient authentication?"